[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JUNE 15, 2009
                               No. 08-17133                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 03-00015-CR-003-3

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

KEITH BLACKWELL,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (June 15, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     D. Nicole Williams, appointed counsel for Keith Blackwell in this appeal
from the denial of relief under 18 U.S.C. § 3582(c)(2), has moved to withdraw

from further representation and filed a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because

independent examination of the entire record reveals no arguable issue of merit,

counsel’s motion to withdraw is GRANTED, and the denial of Blackwell’s

§ 3582(c)(2) motion is AFFIRMED.




                                          2